Citation Nr: 9903765	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-12 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability (residuals of a fracture of the right lateral 
tibial plateau with medial meniscus tear with metallic blade 
and screws and hypertrophic degenerative disease of the right 
knee), currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable rating for a left knee 
disability (hypertrophic degenerative disease of the left 
knee).

3.  Entitlement to an increased rating for a low back 
disability (hypertrophic degenerative disease with loss of 
motion of the lumbar spine), currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for a right hip 
disability (hypertrophic degenerative disease with loss of 
motion of the right hip), currently evaluated as 10 percent 
disabling.

5.  Entitlement to a compensable rating for a left hip 
disability (hypertrophic degenerative disease of the left 
hip).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from December 1984 to 
December 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1992 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO).  In May 
1997, the Board remanded this matter for additional 
development of the evidence, as well as to afford the veteran 
the opportunity to appear at a hearing before a traveling 
Member of the Board.  In July 1998, the veteran testified at 
a Board hearing at the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee disability is manifested by 
subjective complaints of pain, crepitus and locking; 
objective clinical findings include mild quadriceps atrophy, 
slight limitation of motion, and X-ray evidence of arthritis, 
with no objective clinical findings of instability, laxity, 
effusion, or malunion of the tibia and fibula.

3.  The veteran has one surgical scar from his in-service 
open reduction and internal fixation of the right knee; 
objective medical evidence shows that this scar is tender.

4.  The veteran's left knee disability is manifested by 
complaints of pain and crepitus; objective clinical findings 
include X-ray evidence of arthritis, but no evidence of 
limitation of motion, recurrent subluxation or lateral 
instability, effusion, malunion of the tibia and fibula, or 
dislocated semilunar cartilage.

5.  The veteran's low back disability is currently manifested 
by no more than moderate limited motion, X-ray evidence of 
arthritis, and pain and muscle spasm on motion.

6.  The veteran's right hip disability is manifested by X-ray 
evidence of arthritis, limited motion, and complaints of 
pain.

7.  The veteran's left hip disability is manifested by X-ray 
evidence of arthritis, very slight limited motion, and 
complaints of pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right knee injury are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261, 5262 (1998).

2.  The criteria for assignment of a separate 10 percent 
rating (but no higher), for a tender scar of the right knee, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.14, 4.25, and 4.118, Diagnostic Code 7804 (1998).

3.  The criteria for a 10 percent rating (but no higher) for 
a left knee disability are met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (1998).

4.  The criteria for a 20 percent rating (but no higher) for 
a lumbar spine disability are met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Codes 5003, 5292, 5295 (1998).

5.  The criteria for an evaluation in excess of 10 percent 
for a right hip disability have not been met. 38 U.S.C.A. § 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.59, and 4.71a, Diagnostic Code 5003, 5251, 5252, 5253, 5255 
(1998).

6.  The criteria for a 10 percent rating (but no higher) for 
a left hip disability are met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Code 5003, 5251, 5252, 5253, 5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

Initially, the Board finds that the veteran's claims for 
increased ratings for his service connected disabilities are 
well-grounded within the meaning of 38 U.S.C.A. 5107.  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran's assertions concerning the 
severity of his service-connected disabilities (within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for increased ratings for these 
disabilities are well grounded.  King v. Brown, 5 Vet. App. 
19 (1993).

Since the veteran has submitted well-grounded claims, VA has 
a duty to assist in the development of facts pertinent to the 
claims.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
Board remanded this matter in May 1997 for additional 
development of the evidence, to include obtaining any 
additional treatment records, and affording the veteran an 
additional VA orthopedic examination.  

A review of the record indicates that the development 
requested by the Board in its May 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO contacted the veteran by June 1997 
letter and asked him to identify additional treatment records 
which were pertinent to his claims.  In a March 1998 letter, 
he indicated that his disabilities did not require immediate 
medical attention; rather, he stated that he used self-
treatment to minimize discomfort and preventative measures to 
avoid additional injury.  The record also shows that the RO 
scheduled (and the veteran attended) an orthopedic medical 
examination in October 1997.  The report of the examination 
is thorough and responsive to all the Board's May 1997 remand 
questions (such as functional loss).  The examination report 
indicates that the claims folder was available for the 
examiner's review and examination of the veteran.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Board 
recognizes that the veteran has contended that his most 
recent VA examination was inadequate as he may have been 
examined by a cardiologist, not an orthopedic specialist.  
However, the Board notes that the report of the most recent 
VA examination indicates that the examination was conducted 
at the VA Orthopedic clinic.  Additionally, the record 
contains a copy of the notification letter from the VA 
outpatient clinic informing the veteran of the time and place 
of his VA medical examination; this letter indicates that the 
veteran was directed to report to the orthopedics clinic for 
his examination.  Simply put, the Board can find no merit in 
the veteran's allegation that he has not been afforded an 
adequate examination for rating purposes.  The record shows 
that he has been examined repeatedly and the reports of these 
examinations provide a sufficiently extensive and detailed 
disability picture, which the Board finds is adequate for 
rating purposes.  

With respect to the Board's due process remand instructions, 
it is noted that the veteran was afforded a Travel Board 
hearing in July 1998.  In addition, the record shows that the 
RO has documented its consideration of 38 
C.F.R.§§ 3.321(b)(1), 4.40, 4.45, 4.59, as well as the 
assignment of separate ratings for arthritis and instability 
of the knees.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63604 (1997) (regarding the assignment of 
separate ratings for arthritis and instability of each knee 
under Diagnostic Codes 5003 and 5257).  Thus, the Board finds 
that the development completed in this case is in full 
compliance with the Board's remand instructions.  Stegall, 
supra.  

Moreover, the Board finds that the veteran has not identified 
any outstanding, relevant evidence which may support his 
claims.  While he indicated at his July 1998 hearing that he 
had previously visited the VA outpatient clinic, it appears 
that his visits were for the sole purpose of obtaining pain 
medication, rather than for substantive examination.  This 
conclusion is supported by the veteran's March 1998 statement 
in which he asserted that he used "self-treatment" to 
minimize his pain.  At his July 1998 hearing, he stated that 
he was not examined by physicians there; rather, he just 
visited the dispensary.  Based on the foregoing, and in light 
of the comprehensive nature of the most recent VA medical 
examination report, the Board finds that any VA outpatient 
clinical records are not sufficiently material to the issues 
on appeal to warrant a remand to acquire those records.  Such 
action would unnecessarily delay the disposition of this 
matter.

Therefore, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to his claims is required to comply with the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107(a).

II.  Factual Background

The veteran's service medical records show that he sought 
treatment on several occasions for low back pain and left 
knee pain.  In August 1989, he underwent an open reduction 
and internal fixation for treatment of a right lateral tibial 
plateau fracture.  Subsequent service medical records show 
continued complaints of knee pain and occasional giving way.  
In October 1991, he underwent orthopedic examination in 
conjunction with a Physical Examination Board which showed a 
well-healed right tibial plateau fracture, as well as a right 
medial meniscus tear.  Based on the examiner's 
recommendation, the veteran was discharged from service due 
to physical disability.  

Following his discharge from service, the veteran underwent 
VA medical examination in February 1992.  He reported that he 
experienced knee and low back pain and stated that he took 
Motrin for relief of his pain.  The examiner noted that the 
veteran entered the examination room with a limp.  Physical 
examination showed pain on flexion of the right knee with 
slight muscle atrophy of the right thigh and calf muscles.  
In addition, the examiner observed a well-healed, slightly 
elevated, nonadherent seven-inch scar on the right knee (a 
residual of the veteran's in-service surgery).  The veteran 
indicated that the scar was slightly tender.  There was no 
loss of motion of the lower extremities.  X-ray examination 
of the knees showed an old fracture of the right lateral 
tibial plateau with a metal plate and six metallic screws in 
the right proximal tibia, as well as hypertrophic joint 
disease in both knees.  X-ray examination of the low back 
showed bilateral sacroiliac arthritis and osteoarthritis of 
both hips.  The diagnoses included bilateral sacroiliac 
arthritis, osteoarthritis of both hips, and hypertrophic 
degenerative disease of both knees.

Based on this evidence, by April 1992 rating decision, the RO 
granted service connection for a right knee disability 
(residuals of a fracture of the right lateral tibial plateau 
with medial meniscus tear with metallic blade and screws and 
hypertrophic degenerative disease of the right knee) and 
assigned it a 20 percent rating pursuant to Diagnostic Code 
5257.  In addition, the RO granted service connection for 
"hypertrophic degenerative disease of the left knee, 
bilateral sacroiliac arthritis, and osteoarthritis on both 
hips" and assigned it a 10 percent rating pursuant to 
Diagnostic Code 5003.  Both awards were made effective from 
December 19, 1991, the day following the veteran's separation 
from active service.  The veteran was notified of this rating 
decision by letter dated in August 1993.

The veteran disagreed with the ratings assigned for his 
service connected disabilities, arguing that such 
disabilities were more severe than reflected by the ratings 
assigned by the RO.  In his October 1993 substantive appeal, 
he stated that his left knee was painful and inflamed and 
that both knees were numb, gave way on occasion, and 
exhibited crepitus on motion.  He also stated that his lower 
extremities were weakened and that he was unable to stand or 
walk for long periods of time.  With respect to his right 
hip, he stated that it was painful and that he had to wear 
special clothing to accommodate his disability.  The veteran 
also related that his low back was painful.

In November 1995, the veteran again underwent VA medical 
examination at which time he reported continuous pain in the 
right knee, as well as pain in the left knee, hips, and low 
back.  He stated that he was taking Feldene and Motrin for 
relief of the pain.  Physical examination showed a slightly 
tender scar of the right knee.  Range of motion of the knees 
was from zero to 90 degrees on the right and from zero to 140 
on the left.  Range of motion of the lumbosacral spine showed 
flexion to 90 degrees and extension to 10 degrees.  X-ray 
examination of the knees showed an old healed fracture of the 
proximal right tibia with minimal post-traumatic arthritis.  
The left knee was normal.  X-ray examination of the hips 
showed healed fractures of the right iliac wing and left 
pubis at its junctions with the ilium and ischium, unchanged 
since October 1992.  Also observed was minimal post-traumatic 
arthritis of the right hip joint.  X-ray of the lumbosacral 
spine showed minimal discospondylosis, unchanged since 
February 1992.  X-ray examination of the sacroiliac joints 
showed minimal post-traumatic arthritis, unchanged since 
October 1992.  The diagnoses included healed fracture of the 
right tibia with post-traumatic arthritis; osteoarthritis of 
the lumbosacral spine; post-traumatic arthritis of the sacral 
joints and right hip joint, and healed fracture of the right 
tibial and pubis bone.  

Based on the foregoing evidence, by March 1996 rating 
decision, the RO confirmed and continued the ratings assigned 
in its April 1992 rating decision.  

In September 1996, the veteran again underwent VA medical 
examination.  He reported low back pain, bilateral knee pain, 
and hip joint pain.  Physical examination of the knees showed 
no swelling, deformity, intra-articular movement, false 
motion, angulation, or shortening.  The examiner also 
indicated there was no other evidence of impairment of the 
knee (including lateral instability, subluxation, nonunion 
with loose motion, or malunion).  Range of motion of the 
knees showed flexion from zero to 120 degrees on the right 
and from zero to 140 on the left.  The veteran was able to 
rise on his toes and heels, but had difficulty in squatting 
and climbing stairs.  Physical examination of the low back 
showed no postural abnormalities.  Range of motion of the 
lumbar spine showed forward flexion to 80 degrees, backward 
extension to 25 degrees, lateral flexion to 30 degrees, 
bilaterally, and rotation to 25 degrees bilaterally.  The 
veteran reported pain on motion of the lumbar spine and the 
examiner noted muscle spasms on flexion.  Range of motion 
testing of the hips showed flexion to 115 degrees on the 
right and to 125 degrees on the left; abduction was to 35 
degrees on the right and to 45 degrees on the left; rotation 
was to 50 degrees on the right and to 60 degrees on the left.  
There was tenderness of the right hip on rotation and 
flexion.  X-ray examination of the knees showed no 
significant changes since November 1995.  X-ray examination 
of the lumbosacral spine showed minimal degenerative disc 
disease, unchanged since November 1995.  

Based on the foregoing, by December 1996 rating decision, the 
RO assigned separate disability ratings for the veteran's 
service-connected disabilities as follows:  a 10 percent 
rating for his low back disability (hypertrophic degenerative 
disease with loss of motion of the lumbar spine) pursuant to 
Diagnostic Code 5292; a 10 percent rating for his right hip 
disability (hypertrophic degenerative disease with loss of 
motion on the right hip) pursuant to Diagnostic Codes 5003 
and 5252; a noncompensable rating for his left hip disability 
(hypertrophic degenerative disease of the left hip), pursuant 
to Diagnostic Codes 5003 and 5252, and a noncompensable 
rating for his left knee disability (hypertrophic 
degenerative disease of the left knee), pursuant to 
Diagnostic Code 5257.  The 20 percent rating for the 
veteran's right knee disability was confirmed and continued.  

On most recent VA medical examination in October 1997, the 
veteran reported pain in the right knee and low back.  The 
examiner noted that the veteran was wearing a knee brace on 
the right.  Physical examination showed no swelling or other 
impairment of the knee (including subluxation, lateral 
instability, non-union with loose motion, or malunion).  
There was a slight varus deformity of the knee and slight 
atrophy of the right thigh (47 centimeters on the right and 
50 centimeters on the left).  Range of motion testing of the 
knees showed flexion from 130 degrees on the right (which the 
examiner found to be "slight") and to 140 degrees on the 
left (which the examiner found to be normal).  There was full 
extension, bilaterally.  Range of motion of the hips showed 
normal flexion from zero to 140 degrees, bilaterally.  
External and internal rotation was from zero to 30, 
bilaterally; abduction was from zero to 40 degrees, 
bilaterally, and adduction was from zero to 20 degrees, 
bilaterally.  The examiner indicated that there was no 
evidence of any pain, tenderness, weakness, fatigue on 
standing, or unusual motions on walking.  With respect to the 
low back, physical examination was negative for neuropathy or 
neurologic deficits; straight leg raising was negative and 
the veteran denied bladder or bowel involvement.  There were 
no postural abnormalities found and the musculature of the 
back was normal.  Range of motion testing showed forward 
flexion to 130 degrees, backwards extension to 20 degrees, 
lateral flexion to 60 degrees, and rotation to 90 degrees.  
The veteran complained of pain at extremes of ranges of 
motion.  X-ray examination of the low back, pelvis, and hip 
joints was unchanged since the last X-ray examination.  X-ray 
examination of the knees showed minimal degenerative 
arthritis of the left knee and post traumatic changes of the 
right knee.  The diagnoses were degenerative arthritis of the 
knees, hips, and lumbar spine.  With respect to functional 
impairment, the examiner stated that when the veteran walked 
long distances, he began to experience right knee pain.  With 
respect to the other joints, the examiner noted that the 
veteran had reported that they had not been too painful and 
that the veteran could perform activities of daily living.  

In a March 1998 statement, the veteran set forth the symptoms 
of his service-connected disabilities.  Regarding his right 
and left knee disabilities, he stated that he had constant 
pain in both knees, and that the right knee pain became 
unbearable with cold temperatures.  He also stated that 
muscle cramps and stiffening of the leg muscles was common, 
bilaterally and that crepitus was present in both knees.  The 
veteran indicated that he had difficulty supporting his body 
weight, performing repeated squatting and kneeling, and 
walking on stairs.  He also stated that he walked with a limp 
and that his right knee had "locked" in 1994, causing an 
accident.  With respect to his low back, he again reported 
continuous pain, muscle cramps, difficulty bending, twisting, 
lifting, and sitting for long periods of time.  He also 
stated that his hips contributed to his inability to stand 
for long periods of time or to perform long walks.  He 
indicated that he experienced muscle cramps and continuous 
stiffening of the thigh muscles.  

At his July 1998 Travel Board hearing, the veteran reiterated 
the symptoms set forth above.  He stated that his right knee 
was unstable and that he wore a knee brace for support; he 
denied instability on the left.  He stated that he often 
experienced cramps in his low back, but denied that he wore a 
back brace.  With respect to his hips, he indicated that his 
symptoms consisted primarily of tight muscles.  The veteran 
also testified that he visited the VA outpatient clinic 
approximately every other month to obtain pain medications.  

III.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court also held in Hicks v. Brown, 8 Vet. App. 417 
(1995), that once degenerative arthritis is established by X-
ray evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:  (1) where limitation of motion of a 
joint or joints is objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, and limitation of motion meets the criteria in the 
diagnostic code or codes applicable to the joint or joints 
involved, the corresponding rating under the code or codes 
will be assigned; (2) where the objectively confirmed 
limitation of motion is not of a sufficient degree to warrant 
a compensable rating under the code or codes applicable to 
the joint or joints involved, a rating of 10 percent will be 
assigned for each major joint or group of minor joints 
affected, "to be combined, not added"; and (3) where there 
is no limitation of motion, a rating of 10 percent or 20 
percent, depending upon the degree of incapacity, may still 
be assigned if there is X-ray evidence of the involvement of 
2 or more major joints or 2 or more minor joint groups.  In 
addition, Diagnostic Code 5003 is to be read in conjunction 
with 38 C.F.R. § 4.59, and it is contemplated by a separate 
regulation, 38 C.F.R. § 4.40, which relates to pain in the 
musculoskeletal system.  Finally, the Court noted that 
"Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Right and left knee disabilities:  The veteran's right and 
left knee disabilities are currently evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
pertaining to "other impairment of the knee."  Under those 
criteria, a 10 percent disability rating is warranted for 
slight impairment (recurrent subluxation or lateral 
instability) of the knee.  A 20 percent rating contemplates a 
moderate degree of impairment and a maximum 30 percent rating 
is warranted for a severe degree of impairment to the knee.  

In addition, there are other Diagnostic Codes that relate to 
impairment of the knee; the veteran is entitled to be rated 
under the Diagnostic Code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis established by X-ray evidence will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998).  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Evaluations for limitation of 
extension of the knee are assigned as follows:  extension 
limited to 10 degrees is 10 percent; extension limited to 15 
degrees is 20 percent; extension limited to 20 degrees is 30 
percent; extension limited to 30 degrees is 40 percent; and 
extension limited to 45 degrees is 50 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Normal range of motion of a 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (1998).

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, a 30 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (1998).  When there is evidence 
of dislocation of the semilunar cartilage of the knee with 
frequent episodes of locking, pain and effusion into the 
joint, a 20 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (1998).

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability.  A 20 percent evaluation 
requires that the malunion produce moderate knee or ankle 
disability.  A 30 percent evaluation requires that the 
malunion produce marked knee or ankle disability. 38 C.F.R. 
Part 4, Diagnostic Code 5262 (1998).

The General Counsel has also determined that a claimant with 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§  4.14.  VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997).  Therefore, if the veteran exhibits both recurrent 
subluxation/lateral instability, as well as arthritis, and 
limitation of motion of the left and/or right knee, then he 
is entitled to consideration of separate disability ratings 
under Diagnostic Codes 5003 and 5257 for each knee.

The Board will first address the veteran's entitlement to an 
evaluation in excess of 20 percent for his right knee 
disability.  First, the Board notes that contrary to the 
veteran's subjective contentions, there is no objective 
evidence of laxity or instability of the right knee.  He 
states that his right knee locks or gives way on occasion, 
that he must wear a knee brace, and that he has fallen on one 
occasion due to right knee instability.  However, the recent 
examinations have shown no objective evidence of laxity or 
instability of the right knee.  The VA examinations conducted 
in February 1992 and November 1995 are completely negative 
for complaints or findings of instability, laxity, or 
locking.  On September 1996 VA medical examination, the 
examiner specifically indicated that physical examination of 
the knees showed no swelling, deformity, intra-articular 
movement, false motion, angulation, shortening, or other 
evidence of impairment of the knee (including lateral 
instability, subluxation, nonunion with loose motion, or 
malunion).  On most recent VA medical examination in October 
1997, while it was noted that the veteran was wearing a right 
knee brace, physical examination showed no swelling or other 
impairment of the knee (including subluxation, lateral 
instability, non-union with loose motion, or malunion).  In 
view of the foregoing, the Board finds that the criteria for 
an evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5257.  Clearly, the veteran does not have 
more than moderate disability of the right knee manifested by 
recurrent subluxation or lateral instability. 

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, and incoordination.  DeLuca, 8 Vet. App. 
at 206-07.  However, as 38 C.F.R. § 4.71a, Code 5257 is not 
predicated on loss of range of motion, these provisions do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

As set forth above, however, according to VA General Counsel, 
the veteran may be entitled to a separate rating for his 
right knee disability under Diagnostic Code 5003 due to the 
presence of arthritis on X-ray.  As noted above, arthritis is 
rated on the basis of limitation of motion for the specific 
joint involved.  

In this case, on VA examination in February 1992, there was 
no loss of motion of the lower extremities.  In November 
1995, range of motion of the right knee was from zero to 90 
degrees; in September 1996, it was from zero to 120 degrees; 
in October 1997, it was from zero to 130 degrees.  These 
findings as a whole are insufficient to warrant a compensable 
evaluation under Diagnostic Codes 5260 and 5261.  The Board 
has considered whether a compensable rating under these 
Diagnostic Codes is warranted based on additional 
"symbolic" range of motion loss due to the veteran's 
complaints of pain, excess fatigability, and decreased 
functional ability.  However, given the findings of the 
examiner on most recent VA medical examination in October 
1997 (namely, that functional limitation consists only of 
right knee pain on long distance walking), the Board finds a 
compensable rating for limitation of motion of the right knee 
is not warranted.  

As the veteran does not meet the criteria for a zero percent 
rating for limitation of motion, there is no additional 
disability for which a separate rating may be assigned.  See 
VA O.G.C. Prec. Op. No. 23-97 at 3 (holding that "[w]hen a 
knee disorder is already rated under DC 5257, the veteran 
must also have limitation of motion under DC 5260 or DC 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned."). 

In reaching this decision, the Board has considered all other 
potentially applicable Diagnostic Codes as set forth above.  
In order to receive a disability rating in excess of the 
assigned 20 percent, the evidence would need to show 
ankylosis of the knee under Diagnostic Code 5256, limitation 
of flexion of the leg to 15 degrees under Diagnostic Code 
5260, limitation of extension of the leg to 20 degrees under 
Diagnostic Code 5261, or malunion of the tibia and fibula 
with marked knee or ankle disability under Diagnostic Code 
5262.  However, the medical evidence associated with the 
claims file does not show that any of these criteria have 
been met.  The veteran does not have ankylosis of the right 
knee.  He has no limitation of extension, and flexion is to 
90 degrees, at worst.  There is no evidence of malunion of 
the tibia and fibula with marked knee or ankle disability.  
Therefore, the criteria for an increased rating under these 
diagnostic codes have not been met.

Notwithstanding the foregoing, the Board finds that the 
record presents a basis for assignment of a separate 10 
percent rating for a tender and painful scar of the right 
knee pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998).  In this regard, the Board notes that the internal 
fixation undergone by the veteran in service (the residuals 
of which are part of the service-connected disability) 
resulted in a scar on the right knee.  VA examiners have 
repeatedly noted that the scar is tender.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
criteria for a separate 10 percent evaluation under 
Diagnostic Code 7804 for a symptomatic scar have been met.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

However, this is the maximum schedular rating assignable for 
scars, notwithstanding scars which limit function of the body 
part that they affect.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  As set forth above, the RO has already assigned a 
separate disability rating for the limitation of function of 
the veteran's right knee.  Therefore, as he is currently 
receiving the maximum schedular evaluation provided by the 
rating schedule for a painful scar, an evaluation in excess 
of 10 percent is not warranted for the right knee scar, in 
and of itself.  

The Board has also considered 38 C.F.R. § 3.321, but the 
findings in this case do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  It is 
observed that the veteran has not reported any lost time from 
work as a result of his right knee disability, and the record 
does not reflect any periods of hospitalization for this 
disability since his separation from service.  Under such 
circumstances, the Board finds that the impairment resulting 
from the veteran's right knee disability is adequately 
compensated by the currently-assigned schedular ratings, and 
the provisions of 38 C.F.R. § 3.321 are not for application.

The Board will now address the veteran's left knee 
disability, which is currently evaluated as zero percent 
disabling under Diagnostic Code 5257.  To warrant a 
compensable rating under this code, there must be evidence of 
slight impairment of the left knee based on recurrent 
subluxation or lateral instability.  As set forth above, 
however, the objective medical evidence of record has 
consistently failed to document impairment of the left knee 
due to recurrent subluxation or lateral instability.  It is 
also noted that at his July 1998 hearing, the veteran denied 
instability of the left knee.  In view of the foregoing, the 
Board finds that the criteria for a compensable rating is not 
warranted under Diagnostic Code 5257.  Likewise, as he does 
not meet the criteria for a zero percent rating for lateral 
instability/subluxation, there is no basis on which to assign 
separate ratings under Diagnostic Codes 5257 and 5003.  VA 
O.G.C. Prec. Op. No. 23-97.

Because the medical evidence of record is completely negative 
for lateral instability or subluxation of the left knee, and 
given the findings of arthritis on X-ray and the veteran's 
complaints of pain, the Board finds that the veteran is more 
properly rated under Diagnostic Code 5003.  The Board is 
aware that VA examinations have consistently found no 
limitation of left knee motion.  In February 1992, November 
1995, September 1996, and October 1997, range of motion of 
the left knee was from zero to 140, which is normal.  
38 C.F.R. § 4.71a, Plate II.  Despite the findings of normal 
range of motion of the left knee, however, the veteran has 
complained of left knee pain, as well as "an inability to 
stand for long periods and to perform long walks."  As set 
forth above, the Court held that where, as here, there is X-
ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating is warranted under 
Diagnostic Code 5003.  Based on the foregoing, the Board 
concludes that a 10 percent rating is warranted for the 
veteran's left knee disability.  38 C.F.R. §§ 4.59,  4.71a, 
Diagnostic Code 5003.

An evaluation in excess of 10 percent for a left knee 
disability, however, is not warranted.  This finding is based 
on the fact that the objective medical evidence of record 
fails to demonstrate the following:  ankylosis of the knee at 
a favorable angle in full extension or in slight flexion 
between zero and 10 degrees, in flexion between 10 and 45 
degrees, or extremely unfavorable in flexion at an angle of 
45 degrees (Diagnostic Code 5256); moderate or severe 
recurrent subluxation or lateral instability (Diagnostic Code 
5257); a dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint 
(Diagnostic Code 5258); limitation of flexion of the leg 
between 15 and 30 degrees (Diagnostic Code 5260); or 
limitation of extension of the leg between 15 and 45 degrees 
(Diagnostic Code 5261).  

In reaching this decision, the Board has considered the 
"functional loss" attributable to the veteran's left knee 
disability under 38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 Vet. 
App. 202, 206 (1995).  However, except for pain, which is the 
basis of the current 10 percent rating, the presence of other 
factors enumerated in these regulations have not been 
demonstrated by objective medical evidence.  

In sum, the evidence of record demonstrates that the veteran 
has full range of motion in his left knee.  Additionally, 
although it was noted that he experiences left knee pain, 
there is no evidence of subluxation, lateral instability, or 
dislocated semilunar cartilage with frequent episodes of 
locking and pain.  Having identified no condition in the 
objective medical evidence of record warranting a evaluation 
greater than 10 percent, in the opinion of the Board, the 
appellant's left knee disability does not justify a schedular 
evaluation in excess of 10 percent.

As such, the Board has also considered 38 C.F.R. § 3.321, but 
the findings in this case do not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  It is 
observed that the veteran has not reported any lost time from 
work as a result of his left knee disability, and the record 
does not reflect any periods of hospitalization for this 
disability since his separation from service.  Under such 
circumstances, the Board finds that the impairment resulting 
from the veteran's left knee disability is adequately 
compensated by the currently-assigned schedular rating, and 
the provisions of 38 C.F.R. § 3.321 are not for application.

Low Back disability:  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, a 10 percent rating is warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
rating is warranted for moderate limitation of motion, and a 
40 percent rating is warranted for severe limitation of 
motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 percent 
evaluation is warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  Severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, mild 
intervertebral disc syndrome warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation in warranted for severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  This is 
the maximum rating provided in the rating schedule for 
disabilities of the spine absent disabilities resulting in 
complete bony fixation (ankylosis) of the spine or cord 
involvement with the veteran being bedridden by the 
disability or requiring long leg braces, which are evaluated 
as 100 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286.

In this case, the evidence shows that at the November 1995 VA 
medical examination, range of motion of the lumbosacral spine 
showed flexion to 90 degrees and extension to 10 degrees.  In 
September 1996, range of motion of the lumbar spine showed 
forward flexion to 80 degrees, backward extension to 25 
degrees, lateral flexion to 30 degrees, bilaterally, and 
rotation to 25 degrees bilaterally.  The veteran reported 
pain on motion of the lumbar spine and the examiner noted 
muscle spasms on flexion.  On VA examination in October 1997, 
range of motion testing showed forward flexion to 130 
degrees, backwards extension to 20 degrees, lateral flexion 
to 60 degrees, and rotation to 90 degrees.  The veteran 
complained of pain on extremes of ranges of motion.  The 
diagnosis was degenerative joint disease of the lumbar spine.  
With respect to functional impairment, the examiner stated 
that the veteran had reported that his low back had not been 
too painful and that he could perform activities of daily 
living.  

The Board has carefully considered the evidence of record in 
conjunction with the Diagnostic Codes set forth above, as 
well as the factors enumerated under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  After such consideration, the Board concludes that 
the level of disability resulting from the veteran's lumbar 
spine most nearly approximates a 20 percent evaluation based 
on X-ray evidence of arthritis, as well as objectively 
manifested symptoms of pain, limitation of motion of the 
lumbar spine, and muscle spasm on flexion.  However, the 
Board concludes that an evaluation in excess of 20 percent is 
not warranted.  Again, the objective evidence of record does 
not show that the veteran suffers any severe limitation of 
back motion, nor any other significant symptoms not already 
contemplated to warrant an assignment of an evaluation in 
excess of 20 percent.  The veteran has specifically denied 
ongoing professional medical treatment and has not alleged 
any episodes of flare-up or incapacitation.  Rather, the 
veteran reports ongoing back pain aggravated by activity, as 
well as difficulty bending, lifting, and twisting.  Such 
findings are consistent with the assignment of no more than a 
20 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292, 5295.  The Board notes that 
there is no evidence of disuse, given the normal musculature 
noted on the most recent VA examination.  Although there is 
pain on motion, the veteran is reportedly able to engage in 
activities that suggest no more than moderate functional 
impairment.  For instance, he is able to exercise on a 
treadmill.  

In reaching this decision, the Board has considered whether 
the veteran is entitled to an evaluation in excess of 20 
percent under Diagnostic Code 5293.  However, he has not 
complained of radiating pain, and the objective medical 
evidence of record is negative for neurologic abnormalities, 
such as evidence of impaired reflexes, sensation or motor 
strength.  In fact, on most recent VA examination in October 
1997, physical examination of the low back was negative for 
neuropathy or neurologic deficits; straight leg raising was 
negative and the veteran denied bladder or bowel involvement.  
As the record contains no medical evidence of neurologic 
involvement, an evaluation in excess of 20 percent under 
Diagnostic Code 5293 is not warranted.

The Board has also considered assigning a higher evaluation 
under 38 C.F.R. § 3.321, but the findings in this case do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  It is observed that the veteran has not 
reported any lost time from work as a result of his low back 
disability, and the record does not reflect any periods of 
hospitalization for this disability since his separation from 
service.  Under such circumstances, the Board finds that the 
impairment resulting from the veteran's low back disability 
is adequately compensated by the currently-assigned schedular 
rating, and the provisions of 38 C.F.R. § 3.321 are not for 
application.

Right and left hip disabilities:  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  38 C.F.R. 
§ 4.71a.  

The Diagnostic Codes which pertain to musculoskeletal 
disabilities of the hip and thigh are Diagnostic Codes 5250 
to 5255.  Under Diagnostic Code 5250, a 90 percent rating is 
warranted for extremely unfavorable hip ankylosis with the 
foot not reaching the ground and crutches necessary.  When 
there is intermediate unfavorable ankylosis, then a 70 
percent rating is assigned.  When there is favorable 
ankylosis, in flexion at an angle between 20 and 40 degrees, 
and slight adduction or abduction, then a 60 percent rating 
is assigned.  38 C.F.R. § 4.71 (a).  In this case, however, 
because there is no evidence that either of the veteran's 
hips are ankylosed, Diagnostic Code 5250 is not for 
application.

Under Diagnostic Code 5251, when extension of the thigh is 
limited to 5 degrees, a 10 percent rating is assigned.  
Diagnostic Code 5252 provides a 10 percent rating when thigh 
flexion is limited to 45 degrees, a 20 percent rating when 
such flexion is limited to 30 degrees, and a 30 percent 
rating when flexion is limited to 20 degrees.  A 40 percent 
rating is assigned when flexion is limited to 10 degrees.

Diagnostic Code 5253 pertains to impairment of the thigh.  
Under that provision, limitation of thigh rotation, with the 
loss of the ability to toe-out more than 15 degrees, or for 
the limitation of adduction, with the loss of the ability to 
cross the legs, warrants a 10 percent evaluation.  A 20 
percent evaluation requires limitation of abduction with 
motion lost beyond 10 degrees.  

Normal range of hip flexion is from 0 to 125 degrees; normal 
range of hip abduction is from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II.

In this case, on VA examination in September 1996, range of 
motion testing of the hips showed flexion to 115 degrees on 
the right and to 125 degrees on the left; abduction was to 35 
degrees on the right and to 45 degrees on the left; rotation 
was to 50 degrees on the right and to 60 degrees on the left.  
There was tenderness of the right hip on rotation and 
flexion.  On most recent VA medical examination in October 
1997, range of motion of the hips showed normal flexion from 
zero to 140 degrees, bilaterally.  External and internal 
rotation was from zero to 30, bilaterally; abduction was from 
zero to 40 degrees, bilaterally, and adduction was from zero 
to 20 degrees, bilaterally.  The examiner indicated that 
there was no evidence of functional limitation due to the 
veteran's hips, weakness, fatigue on standing, or unusual 
motions on walking.  

Considering the range of motion studies in the record, the 
veteran's right and left hip disabilities do not meet the 
criteria for a compensable rating for limitation of extension 
(Diagnostic Code 5251); limitation of flexion (Diagnostic 
Code 5252); or limitation of abduction, adduction, or 
rotation (Diagnostic Code 5253).  38 C.F.R. § 4.71(a), 
Diagnostic Codes 5251, 5252, 5253.

However, as set forth above, in Hicks v. Brown, 8 Vet. App. 
417 (1995), the Court noted that Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful a motion of a major joint or group 
of minor joints caused by degenerative arthritis that is 
established by X-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  Therefore, with X-ray evidence of 
degenerative changes and objective demonstration of painful, 
but not limited, motion of the affected joint, a 10 percent 
rating would be applied to the joint under Diagnostic Code 
5003.  In this case, the evidence shows that the veteran has 
been diagnosed with bilateral degenerative joint disease of 
both hips, based on x-ray and physical examination findings, 
and he has complained of pain on motion.  On this basis, the 
Board finds that a 10 percent rating is appropriate for the 
veteran's left hip disability, in addition to the 10 percent 
rating already in effect for his service-connected right hip 
disability.  

However, the Board finds that evaluations in excess of 10 
percent for the veteran's right and left hip disabilities are 
not warranted.  The only clinical manifestation of his 
disabilities are findings of arthritis, very slight limited 
motion, and his complaints of pain.  These symptoms are the 
basis for the current 10 percent evaluations.  There is no 
evidence of functional limitation due to the veteran's hips, 
such as weakness, fatigue on standing, or unusual motions on 
walking, despite his reports.  No other basis has been 
presented upon which to warrant schedular evaluations in 
excess of 10 percent for either hip.  38 C.F.R. §§ 4.40, 
4.45, and 4.59.  

The Board has also considered assigning a higher evaluation 
under 38 C.F.R. § 3.321, but the findings in this case do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  It is observed that the veteran has not 
reported any lost time from work as a result of his 
disabilities, and the record does not reflect any periods of 
hospitalization for these disabilities since his separation 
from service.  Under such circumstances, the Board finds that 
the impairment resulting from the veteran's hip disabilities 
is adequately compensated by the currently-assigned schedular 
ratings, and the provisions of 38 C.F.R. § 3.321 are not for 
application.


ORDER

An evaluation in excess of 20 percent for residuals of a 
right knee injury is denied.

A separate 10 percent rating for a right knee scar is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A 10 percent rating for a left knee hypertrophic degenerative 
disease is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A 20 percent rating for a low back disability is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An evaluation in excess of 10 percent for a right hip 
disability is denied.  

A 10 percent rating for a left hip disability is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

